       Case 4:19-cv-00037-KGB Document 49-7 Filed 03/27/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


KASEY FOX, et al.                                                             PLAINTIFFS


vs.                                 No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                          DEFENDANT


                          DECLARATION OF YVETTE DAVIS


       I, Yvette Davis, do hereby swear, affirm and attest as follows, based upon my

personal knowledge of the matters contained herein:

       1.     My name is Yvette Davis, and I am over the age of eighteen (18) and duly

qualified to execute this declaration.

       2.     I am a resident and domiciliary of the State of Arkansas.

       3.     I was employed by TTEC Services Corp. (hereinafter “Defendant”), to

work as a licensed healthcare advocate within three (3) years of the filing of this lawsuit.

       4.     Specifically, I was employed by Defendant at its Sherwood call center

from July of 2018 to approximately January of 2019.

       5.     Defendant’s primary business purpose is to offer customer contact

management services to its customers. As part of its services, Defendant offers a

customer support call center to assist customers with various issues they may

encounter while using Defendant’s services. Defendant employs various hourly-paid

employees at its call centers to accomplish this goal, including healthcare advocates

such as myself.


                                            Page 1 of 4
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                    Declaration of Yvette Davis
       Case 4:19-cv-00037-KGB Document 49-7 Filed 03/27/20 Page 2 of 4



      6.     As a healthcare advocate for Defendant, my job duties included answering

Defendant’s customers’ calls and assisting those customers with purchasing health

insurance plans.

      7.     More specifically, my work for Defendant primarily involved answering

calls, answering questions, filling out forms, and providing feedback to Defendant’s

customers. These are the same job duties performed by other healthcare advocates for

Defendant.

      8.     I worked with other healthcare advocates and call center employees on a

daily basis. I observed other healthcare advocates answering telephone calls from

Defendant’s customers and assisting those customers.

      9.     Defendant’s healthcare advocates, including myself, use similar computer

networks, software programs and applications in the course of performing our job

responsibilities. These programs and applications are integral and an important part of

healthcare advocates work, and we cannot perform our jobs effectively without them.

      10.    We were required to arrive for our scheduled shifts 15 minutes early in

order to boot-up our computers and log into Defendant’s various computer networks

and software programs. Even though we were logged in to the software necessary for

our shift, we were not clocked into Defendant’s time and attendance software, and

therefore not making an hourly wage.

      11.    I, along with other healthcare advocates and call center employees were

prohibited from being on the floor more than 15 minutes early, but if we were not at least

15 minutes early, we could not log into Defendant’s software and we were penalized for

not being prepared to make and receive calls at the moment our shifts begin.

                                           Page 2 of 4
                            Kasey Fox, et al. v. TTEC Services Corp.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Yvette Davis
       Case 4:19-cv-00037-KGB Document 49-7 Filed 03/27/20 Page 3 of 4



       12.    Additional compensation deficiencies would arise when we experienced

pre-shift technical difficulties or connectivity issues with Defendant’s computer networks,

software programs, applications or phone systems. During these periods of downtime,

healthcare advocates such as myself were unable to get our systems up and running,

meaning that we were unavailable to make/take calls at the start of our scheduled shifts.

       13.    The result of this payment system was that until we were on the phone

with one of Defendant’s customers, we were not receiving pay, despite the fact that we

were still engaged in work that was integral and necessary to perform our jobs.

       14.    The same compensation deficiencies that arose during our pre-shit boot-

up process would also occur at the end of our shift. Defendant’s healthcare advocates,

including myself, were required to log out of and close down various computer software

programs and applications at the end of each sift and subsequent to clocking out of

Defendant’s timekeeping system. This post-shift process occurred each shift and took 5

to 10 minutes per day, but we were not paid for that time. Like Defendant’s pre-shift

policy, this policy also resulted in healthcare advocates such as myself not being paid

for all time worked, including overtime.

       15.    I know that other licensed healthcare advocates worked hours that were

not recorded on their time sheets because I observed other licensed healthcare

advocates arriving before their shifts started in order to log into Defendant’s various

computer networks and software programs, and Defendant’s pay polices applied to all

healthcare advocates.

       16.    Unless I missed a day of work, I regularly worked more than forty (40)

hours per week, and I know that Defendant’s other licensed healthcare advocates

                                            Page 3 of 4
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                    Declaration of Yvette Davis
       Case 4:19-cv-00037-KGB Document 49-7 Filed 03/27/20 Page 4 of 4



worked more than forty (40) hours per week because I worked more than forty (40)

hours per week, and they were working at the same time as I was.

      17.    Based on my personal observation and interaction with other licensed

healthcare advocates and call center employees, I estimate that Defendant has

employed more than 300 licensed healthcare advocates and call center employees

since January 17, 2016.

      18.    I was able to interact with other licensed healthcare advocates and call

center employees while working for Defendant. Based on my experience talking with

them, I believe that there would be others that would want to join this lawsuit if notice

were sent to them and they were made aware of their right to claim lawful wages.

      PURSUANT TO 28 U.S.C. § 1746, I VERIFY UNDER PENALTY OF PERJURY

UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE

FOREGOING IS TRUE AND CORRECT.

      Executed on this 28th day of February, 2020.




                                                            YVETTE DAVIS




                                           Page 4 of 4
                            Kasey Fox, et al. v. TTEC Services Corp.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Yvette Davis
